


110 HCON 7 RS: Calling on the League of Arab States and each Member

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 244
		110th CONGRESS
		1st Session
		H. CON. RES. 7
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		
			June 28, 2007
			Reported by Mr. Biden,
			 with an amendment and an amended preamble
			Omit the part struck through and insert the part
			 printed in italic
		
		CONCURRENT RESOLUTION
		Calling on the League of Arab States and each Member
		  State individually to acknowledge the genocide in the Darfur region of Sudan
		  and to step up their efforts to stop the genocide in Darfur.
	
	
		Whereas in July 2004, the House of Representatives and the
			 Senate declared that the atrocities in the Darfur region of Sudan constitute
			 genocide, and the Bush administration reached the same conclusion in September
			 2004, when then Secretary of State Colin Powell stated that the evidence
			 leads us to the conclusion that genocide has occurred and may still be
			 occurring in Darfur;
		Whereas estimates indicate that 400,000 people may have
			 been killed by the Government of Sudan and its Janjaweed allies since the
			 crisis began in 2003, more than 2,000,000 people have been displaced from their
			 homes, and more than 250,000 people from Darfur remain in refugee camps in
			 Chad;
		Whereas the former United Nations Under-Secretary-General
			 for Humanitarian Affairs, Jan Egeland, in late August 2006 stated that
			 [i]nsecurity is at its highest level since 2004, access at its lowest
			 levels since that date, and we may well be on the brink of a return to all-out
			 war;
		Whereas despite the signing of the Darfur Peace Agreement
			 in May 2006, violence against civilians, peacekeepers, and humanitarian workers
			 continues unabated, including the killing of an estimated 12 humanitarian
			 workers and 16 African Union Mission in Sudan peacekeepers;
		Whereas in August 2006, the Government of Sudan began to
			 deploy thousands of government troops for a major offensive in Darfur, once
			 again threatening a major humanitarian catastrophe and risking the safety and
			 security of millions of civilians;
		Whereas, according to the Government of Sudan’s plan, in a
			 document submitted to the United Nations Secretary-General, Kofi Annan, the
			 Government of Sudan planned to deploy approximately 26,500 additional troops
			 and 7,050 additional police to Darfur;
		Whereas the objectives of this deployment were to
			 deal with the threats posed by the activities of groups that have rejected the
			 Darfur Peace Agreement and to gain control over the security situation and
			 achieve stability in Darfur;
		Whereas on August 31, 2006, the United Nations Security
			 Council passed Resolution 1706, expanding the mandate of the United Nations
			 Mission in Sudan (UNMIS) for the additional deployment of 17,300 peacekeeping
			 troops and 3,300 civilian police personnel as well as 16 formed police units to
			 Darfur;
		Whereas implementation of the Comprehensive Peace
			 Agreement (CPA) between the Government of Sudan and the Sudan People’s
			 Liberation Movement (SPLM) is slow, raising serious concern about the
			 commitment of the Government of Sudan to fulfill its responsibilities;
		Whereas President Omar Hassan El-Bashir of Sudan rejected
			 the deployment of a United Nations peacekeeping force to Darfur, even as First
			 Vice President Salva Kiir publicly stated his support for the deployment of a
			 United Nations peacekeeping mission to Darfur;
		Whereas in March 2006, at the Khartoum summit, Arab
			 leaders worked against a plan to transform the African Union Mission in Sudan
			 (AMIS) into a United Nations protection force with a mandate to protect
			 civilians;
		Whereas on August 20, 2006, in Cairo, Egypt, the League of
			 Arab States met and backed Sudan’s refusal of a United Nations peacekeeping
			 force in the war-wracked Darfur region;
		Whereas in September 2006, a resolution passed by the
			 League of Arab States Council of Foreign Ministers called for the United
			 Nations Security Council to give the Sudanese Government more time to implement
			 its plan to improve conditions and preserve security in
			 Darfur;
		Whereas on November 30, 2006, the Peace and Security
			 Council of the African Union approved a decision to extend the mandate of AMIS
			 in Darfur through July 2007;
		Whereas, although the United Nations was authorized and
			 prepared to send peacekeeping forces to Darfur under United Nations Security
			 Council Resolution 1706 (2006), the League of Arab States worked to obstruct
			 the deployment of such forces or had sought to reduce their mandate;
		Whereas the November 30, 2006, Abuja Communique of the
			 Peace and Security Council of the African Union endorsed the deployment of a
			 hybrid United Nations-African Union peacekeeping force and stated the
			 following:
			(1)The Special
			 Representative shall be jointly appointed by the Chairperson of the Commission
			 of the African Union and the Secretary-General of the United Nations, after
			 appropriate consultations as per the practice.
			(2)The Force
			 Commander, who should be an African, shall be appointed by the Chairperson of
			 the Commission in consultation with the Secretary-General of the United
			 Nations.
			(3)The Mission shall
			 benefit from United Nations backstopping and command and control structures and
			 systems.
			(4)The size of the
			 force shall be determined by the African Union and the United Nations, taking
			 into account all relevant factors and the situation on the ground, as well as
			 the requirements for it to effectively discharge its mandate.
			Whereas in March 2007, ongoing negotiations between the
			 United Nations Secretary-General, Ban Ki-moon, and President Omar Hassan
			 El-Bashir of Sudan took place under the auspices of the League of Arab States
			 Summit in Riyadh, Saudi Arabia, and with the encouragement of Saudi Arabia,
			 Egypt and the Secretary General of the League of Arab States;
		Whereas on April 16, 2007, Sudanese Foreign Minister Lam
			 Akol announced that Sudan fully accepts a heavy support package
			 from the United Nations, including significant additional logistical and
			 military support, which represents the second phase of a three-step plan to
			 create a hybrid United Nations-African Union peacekeeping force of
			 approximately 17,000 troops and 3,000 police;
			 and
		Whereas, on
			 June 12, 2007, the African Union announced a tripartite agreement between the
			 African Union, the United Nations, and the Government of Sudan for a joint
			 African Union-United Nations hybrid peacekeeping operation in Darfur;
			 and
		Whereas the support of the League of Arab States and each
			 Member State individually will be critical to end the genocide in Darfur: Now,
			 therefore, be it
		
	
		That Congress—
			(1)strongly urges
			 the League of Arab States and each Member State individually to declare the
			 systematic torture, rape, and displacement of Darfurians a genocide;
			(2)strongly urges
			 the League of Arab States and each Member State individually to agree and pass
			 a resolution at their next meeting to support and accept a robust hybrid United
			 Nations-African Union peacekeeping force, as agreed to by all parties to the
			 Abuja Communique on November 30, 2006,
			 and as reaffirmed in the
			 tripartite agreement of June 12, 2007, to enforce the ceasefire,
			 protect civilians, and ensure access to humanitarian assistance in Darfur;
			 and
			(3)strongly urges
			 the League of Arab States to continue to work with the United Nations, the
			 African Union and the United States Presidential Special Envoy for Sudan,
			 Andrew Natsios, to bring about real and lasting peace and stability in Darfur,
			 the refugee camps, and along the Chadian border.
			
	
		June 28, 2007
		Reported with an amendment and an amended
		  preamble
	
